Title: To George Washington from John Gerard William De Brahm, 26 November 1798
From: Brahm, John William Gerar de
To: Washington, George



Respected Friend
26d XI mo. 1798

I feel a deep concern to revere, yea Love Eminent Men, who under the discipline of divine Goodness can be most Virtuously instrumental, what they cannot be in their own exertion for the good of Men, whom God does all the good they hinder him not, a drop of their blood is too precious in his Sight as to aprove of its Spilling, he preserves Men in most tender Love.
finding, that the Seed of the fever like embers under the Ashes conceiles in Some buildings and furnitures.

I under discipline of divine mercy made willing to do all good I can, hurry to Supplye the[e] with a Souvereign preservative, from which (tho by mercy kept from common complaints free) yet in my twelfth climacteric created Such infirmities, which are passd remedy, receive comfort from what I inclose in two Vials. I pray God to preserve and bless thee am Respectfully

J: G: W: de Brahm

